Exhibit 10.1

[Execution]

AMENDMENT NO. 13 TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 13 TO LOAN AND SECURITY AGREEMENT, dated as of October 30, 2008
(this “Amendment No. 13”), entered into by and among Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation (Florida), in
its capacity as agent acting for and on behalf of the parties to the Loan
Agreement (as hereinafter defined) as lenders (in such capacity, “Agent”), the
parties to the Loan Agreement as lenders (individually a “Lender” and
collectively, “Lenders”), Supreme International, LLC, a Delaware limited
liability company formerly known as Supreme International, Inc. (“Supreme”),
Jantzen, LLC, a Delaware limited liability company formerly known as Jantzen,
Inc. (“Jantzen”), Perry Ellis Menswear, LLC, a Delaware limited liability
company formerly known as Perry Ellis Menswear, Inc. (“Perry Ellis Menswear”),
Perry Ellis Europe Limited, a private limited company incorporated in England
and Wales formerly known as Farah Manufacturing (U.K.) Limited (“Perry Europe”),
Salant Holding, LLC, a Delaware limited liability company formerly known as
Salant Holding Corporation (“Salant Holding” and together with Supreme, Jantzen,
Perry Europe and Perry Ellis Menswear, each individually “Borrower” and
collectively, “Borrowers”), Perry Ellis International, Inc., a Florida
corporation (“Parent”), PEI Licensing, Inc., a Delaware corporation (“PEI
Licensing”), Jantzen Apparel, LLC, a Delaware limited liability company formerly
known as Jantzen Apparel Corp. (“Jantzen Apparel”), Supreme Real Estate I, LLC,
a Florida limited liability company (“Supreme I”), Supreme Real Estate II, LLC,
a Florida limited liability company (“Supreme II”), Supreme Realty, LLC, a
Florida limited liability company (“Supreme Realty”), Supreme Munsingwear Canada
Inc., a Canada corporation (“Supreme Canada”), Perry Ellis Shared Services
Corporation, a Delaware corporation (“PE Shared Services”), Winnsboro DC, LLC, a
Delaware limited liability company (“Winnsboro”), Tampa DC, LLC, a Delaware
limited liability company (“Tampa DC”), Perry Ellis International Group Holdings
Limited, a private company incorporated under the laws of Ireland having its
principal place of business in the Bahamas (“Group Holdings”) and Perry Ellis
Real Estate, LLC, a Delaware limited liability company formerly known as Perry
Ellis Real Estate Corporation (“PE Real Estate” and, together, with Parent, PEI
Licensing, Jantzen Apparel, Supreme I, Supreme II, Supreme Realty, Group
Holdings, PE Shared Services, Winnsboro, Tampa DC, and Supreme Canada, each
individually a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 1,
2002, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to Loan and Security Agreement, dated June 19, 2003, Amendment
No. 2 to Loan and Security Agreement, dated September 22, 2003, Amendment No. 3
to Loan and Security Agreement, dated December 1, 2003, Amendment No. 4 to Loan
and Security Agreement, dated February 25, 2004, Amendment No. 5 to Loan and
Security Agreement,



--------------------------------------------------------------------------------

dated July 1, 2004, Amendment No. 6 to Loan and Security Agreement, dated as of
September 30, 2004, Amendment No. 7 to Loan and Security Agreement, dated as of
February 26, 2005, Amendment No. 8 to Loan and Security Agreement, dated as of
September 30, 2005, Amendment No. 9 to Loan and Security Agreement, dated as of
February 24, 2006, Amendment No. 10 to Loan and Security Agreement, dated as of
August 28, 2006, Amendment No 11 to Loan and Security Agreement, dated as of
November 29, 2006 and Amendment No. 12 and Consent to Loan and Security
Agreement, dated as of December 6, 2006 (as the same may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”, and together with all agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto,
as from time to time amended, modified, supplemented, extended, renewed,
restated, or replaced, collectively, the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
make certain amendments to the Loan Agreement, and Agent and Lenders are willing
to agree to such amendments, subject to the terms and conditions set forth in
this Amendment No. 13; and

WHEREAS, by this Amendment No. 13, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definitions.

(a) “Amendment No. 13” shall mean Amendment No. 13 to Loan and Security
Agreement by and among Agent, Lenders, Borrowers and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

(b) “Amendment No. 13 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 13 shall have
been satisfied and/or waived.

(c) “Incremental Facility” shall have the definition set forth in Section 2.4 of
the Loan Agreement.

(d) “Maximum Credit Increase Effective Date” shall have the definition set forth
in Section 2.4 of the Loan Agreement.

1.2 Amendments to Definitions.

(a) Each reference to the term “Applicable Margin” in the Loan Agreement or any
other Financing Agreement is hereby amended to mean, at any time, as to the
Interest Rate for Prime Rate Loans and the Interest Rate for Eurodollar Rate
Loans

 

2



--------------------------------------------------------------------------------

the applicable percentage (on a per annum basis) set forth below if the sum of
(A) the Quarterly Average Excess Availability for the immediately preceding
fiscal quarter plus (B) the Excess Cash as of the last day of such immediately
preceding fiscal quarter, is at or within the amounts indicated for such
percentage:

 

Tier

  

Quarterly Average Excess Availability plus Excess Cash

   Applicable
Prime
Rate Margin     Applicable
Eurodollar
Rate Margin  

1

  

$100,000,000 or more

   1.00 %   2.00 %

2

  

Greater than or equal to $60,000,000 and less than $100,000,000

   1.25 %   2.25 %

3

  

Greater than or equal to $35,000,000 and less than $60,000,000

   1.50 %   2.50 %

4

  

Less than $35,000,000

   1.75 %   2.75 %

provided, that, (i) the Applicable Margin shall be calculated and established
once each fiscal quarter (commencing with the fiscal quarter beginning
November 1, 2008) and shall remain in effect until adjusted thereafter after the
end of the next fiscal quarter and (ii) the Applicable Margin from the Amendment
No. 13 Effective date through and including October 31, 2008, shall be the
amount for Tier 2 set forth above.

(b) The definition of “Commitment” in Section 1.19 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“Commitment” shall mean, at any time, as to each Lender, the principal amount
set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

(c) The definition of “Eligible Factor Receivables” in Section 1.29 of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“Eligible Factor Receivables” shall mean, as to each Borrower, Factor
Receivables arising from the sale of Accounts by such Borrower to a Factor
pursuant to and in accordance with the terms and conditions of the Factoring
Agreements of such Borrower with such Factor, which are and continue to be
acceptable to Agent based on the criteria set forth below,

 

3



--------------------------------------------------------------------------------

less any charges, commissions, fees, chargebacks, deductions, setoffs and other
amounts payable to such Factor; provided, that, regardless of the aggregate
amount of Factor Receivables or Receivables that might satisfy the criteria so
as to constitute Eligible Factor Receivables, in no event shall the aggregate
amount of the Factor Receivables that constitute Eligible Factor Receivables be
deemed to be more than $10,000,000 at any time. In general, subject to such
limitation, Factor Receivables shall be Eligible Factor Receivables of a
Borrower if: (i) the Accounts of such Borrower so sold to the Factor giving rise
to such Factor Receivable have been approved by such Factor for its own credit
risk and the sale of goods giving rise to such Accounts so sold have been
approved and accepted by such Factor in accordance with the terms and conditions
of the applicable Factoring Agreements (and such Accounts do not constitute
“client risk” Accounts under the terms of the arrangements of such Borrower with
such Factor); (ii) such Factor Receivable has been validly assigned by such
Borrower to Agent and is payable to Agent pursuant to the Factor Assignment
Agreement with the Factor obligated to pay such Factor Receivable; (iii) Agent
shall have received a Factor Assignment Agreement duly authorized, executed and
delivered by the Factor obligated in respect of such Factor Receivable and such
Factor Assignment Agreement shall be in full force and effect and such Factor
shall be in compliance in all respects with the terms thereof; (iv) such Factor
Receivable is not unpaid after the date specified for payment under the terms of
the Factoring Agreements applicable thereto; (v) such Factor Receivable is
subject to the first priority, valid and perfected security interest of Agent
and is not subject to any other security interest, pledge, lien, claim or other
encumbrance except those permitted under this Agreement that are subject and
subordinate to the security interests of Agent pursuant to an intercreditor
agreement in form and substance satisfactory to Agent between the holder of such
security interest or lien and Agent; (vi) the Factoring Agreements of such
Borrower with the Factor obligated on such Factor Receivable shall be in full
force and effect and each party to the Factoring Agreements with the Factor
obligated on such Factor Receivable shall be in compliance with the terms and
conditions thereof and no breach of such terms or default or event of default
thereunder shall exist or have occurred; (vii) the Factor obligated in respect
of such Factor Receivable shall not have sent any notice of default or of the
failure of such Borrower to comply with any of the terms of the applicable
Factoring Agreements or otherwise notified any Borrower or Guarantor of the
intention of such Factor to cease or suspend payments to such Borrower in
respect of the Factor Receivable; (viii) there are no facts, events or
occurrences which would impair the validity, enforceability or collectability of
such Factor Receivable or delay payment thereunder; (ix) the Accounts of such
Borrower sold giving rise to such Factor Receivable satisfy all of the
conditions for the purchase thereof by the Factor obligated thereon and the
approval and acceptance of such sale by such Factor in accordance with the terms
of the applicable Factoring Agreements and shall not be subject to any
chargeback or other right of such Factor to reassign such Account to such
Borrower

 

4



--------------------------------------------------------------------------------

(whether or not such Factor exercises such right) or obligation of such Borrower
to pay the amount of such Account to such Factor, whether because the goods sold
giving rise to such Account have been rejected or returned by the account debtor
owing such Account or otherwise; (x) the Accounts sold giving rise to such
Factor Receivable are not unpaid more than the earlier of sixty (60) days after
the original due date for them or ninety (90) days after the date of the
original invoice for them; (xi) such Accounts sold giving rise to such Factor
Receivable comply with the terms and conditions contained in Section 7.2(b) of
this Agreement.

The criteria for Eligible Factor Receivables set forth above may only be changed
and any new criteria for Eligible Factor Receivables may only be established by
Agent in good faith based on either: (1) an event, condition or other
circumstance arising after the date hereof, or (2) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no written
notice thereof from a Borrower prior to the date hereof, in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Factor Receivables in the good faith determination of
Agent. Any Factor Receivables which are not Eligible Factor Receivables shall
nevertheless be part of the Collateral.

(d) The definition of “Excess Availability” in Section 1.40 of the Loan
Agreement is hereby is hereby deleted in its entirety and the following
substituted therefor:

“1.40 “Excess Availability” shall mean, as to each Borrower, the amount, as
determined by Agent, calculated at any date, equal to: i) the lesser of: (1) the
Borrowing Base of such Borrower and (2) the Loan Limit of such Borrower (in each
case under (i) or (ii) after giving effect to any Reserves other than any
Reserves in respect of Letter of Credit Accommodations plus the Supplemental
Availability Amount), minus ii) the sum of: (1) the amount of all then
outstanding and unpaid Obligations of such Borrower (but not including for this
purpose Obligations of such Borrower arising pursuant to any guarantees in favor
of Agent and Lenders of the Obligations of the other Borrowers or the then
outstanding Letter of Credit Accommodations), plus (2) the amount of all
Reserves then established in respect of Letter of Credit Accommodations, plus
(3) the aggregate amount of all then outstanding and unpaid trade payables and
other obligations of such Borrower which are outstanding more than sixty
(60) days past due as of such time (other than trade payables or other
obligations being contested or disputed by such Borrower in good faith);
provided, that, solely for the purposes of determining Quarterly Average Excess
Availability in connection with the calculation of the Applicable Margin during
any fiscal quarter, Excess Availability shall be calculated without regard to
the Loan Limit of any Borrower at Borrower Agent’s option for any monthly period
within the fiscal quarter (the “Enhanced Applicable Margin Computation”);
provided, further, that; (w) the allowed

 

5



--------------------------------------------------------------------------------

amount of Quarterly Excess Availability (as used for the purpose of calculation
for the Enhanced Applicable Margin) that exceeds the Loan Limit is limited to
$75,000,000, (x) Borrower Agent shall have delivered written notice to Agent,
not less than five (5) Business Days prior to the end of the fiscal quarter with
respect to which Borrower Agent elects the use of the Enhanced Applicable Margin
Computation, which notice shall be irrevocable and shall specify that Borrower
Agent elects the use of the Enhanced Applicable Margin Computation and
(y) Borrowers shall pay to Agent, for the ratable benefit of the Lenders, a fee
in respect of the use of the Enhanced Applicable Margin Computation equal to
$15,000 for each month that Borrower Agent has elected the use of the Enhanced
Applicable Margin Computation, which fee shall be payable on the last day of the
effective fiscal quarter and may be charged to any loan account of Borrowers
maintained with Agent.”

(e) The definition of “Inventory Loan Limit” in Section 1.65 of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“1.65 “Inventory Loan Limit” shall mean, as to each Borrower, at any time, the
amount equal to sixty (60%) percent of the Maximum Credit minus the then
outstanding principal amount of Loans to the other Borrowers based on Eligible
Inventory (and including Letter of Credit Accommodations to the extent provided
in the definition of the term Borrowing Base).”

(f) The definition of “Maximum Credit” in Section 1.80 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“1.80 “Maximum Credit” shall mean $125,000,000 as such amount may be increased
pursuant to and in accordance with the terms of Section 2.4 hereof.”

(g) The definition of “Prime Rate” in Section 1.91 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor:

“1.91 “Prime Rate” shall mean, on any date, the greater of (a) the rate from
time to time publicly announced by Wachovia, or its successors, as its prime
rate, whether or not such announced rate is the best rate available at such bank
or (b) the Federal Funds Rate in effect on such day plus one-half
( 1/2%) percent.”

2. Syndication Agent. The Preamble to the Loan Agreement is hereby amended by
adding Bank of America, N.A. as Syndication Agent.

3. Loans.

3.1 Inventory Loan Limit. Section 2.1(b)(iii) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

(iii) the aggregate principal amount of the Loans outstanding at any time to
Borrowers based on the Eligible Inventory of Borrowers (and including the then
undrawn amounts of Letter of Credit Accommodations used to purchase Inventory to
the extent set forth in Section 1.10 hereof) shall not exceed the Inventory Loan
Limit.

 

6



--------------------------------------------------------------------------------

3.2 Letter of Credit Accommodations.

(a) Section 2.2(b) of the Loan Agreement is hereby deleted in its entirety and
the following substituted therefor:

“(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodation, Borrowers shall pay to
Agent, for the benefit of Lenders a letter of credit fee at a rate equal to
(i) in connection with the daily outstanding balance of the Letter of Credit
Accommodations up to $5,000,000, one and one half (1.50%) percent per annum for
the immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month and (ii) in connection with the outstanding
balance of all remaining Letter of Credit Accommodations, the Applicable
Eurodollar Rate Margin (on a per annum basis)set forth in Section 1.6 for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month, except that Agent may, and upon the written
direction of Required Lenders shall, require Borrowers to pay to Agent for the
benefit of Lenders such letter of credit fee at a rate equal to the then
effective applicable letter of credit fee rate plus two (2%) percent per annum
in connection with the daily outstanding balance of the Letter of Credit
Accommodations for: (A) the period from and after the date of termination hereof
until Agent and Lenders have received full and final payment of all Obligations
(notwithstanding entry of a judgment against any Borrower) and (B) the period
from and after the date of the occurrence of an Event of Default for so long as
such Event of Default is continuing as determined by Agent. Such letter of
credit fee shall be calculated on the basis of a three hundred sixty (360) day
year and actual days elapsed and the obligation of Borrowers to pay such fee
shall survive the termination of this Agreement.”

(b) Section 2.2(e) of the Loan Agreement is hereby amended by deleting the
reference therein to “$60,000,000” and substituting “$40,000,000” therefor.

3.3 Increases in Maximum Credit. The Loan Agreement is hereby amended by adding
the following new Section 2.4:

“2.4 Increases in Maximum Credit.

(a) Borrower (or Borrower Agent on behalf of such Borrower) may, at any time,
request that Agent to increase the Maximum Credit. Any such written request
shall specify the amount of the increase in the Maximum Credit that

 

7



--------------------------------------------------------------------------------

Borrowers are requesting; provided, that, (i) the aggregate amount of any such
incremental increases in the Maximum Credit (the “Incremental Facility”) does
not cause the Maximum Credit to exceed $200,000,000, (ii) such request shall be
for an increase shall be in increments of $25,000,000 not to exceed $75,000,000
at any one time or in the aggregate during the term hereof, (iii) any such
request shall be irrevocable, except if the amount of increase in Commitments
from Lenders is less than the amount requested by Borrowers, then Borrowers
shall, in their sole discretion, be entitled to withdraw any such request and no
fee related to such request shall be payable hereunder and (iv) in no event
shall more than one such written request to increase the Maximum Credit be
delivered to Agent in any calendar quarter.

(b) Upon the receipt by Agent of any such written request to increase the
Maximum Credit, Agent shall notify each of the Lenders of such request and each
Lender shall have the option (but not the obligation) to increase the amount of
its Commitment by its Pro Rata Share of the amount of the increase in the
Maximum Credit requested by Borrowers as set forth in the notice from Agent to
such Lender. Each Lender shall notify Agent within ten (10) days after the
receipt of such notice from Agent whether it is willing to so increase its
Commitment, and (ii) no Lender shall be obligated to provide such increase in
its Commitment and the determination to increase the Commitment of a Lender
shall be within the sole and absolute discretion of such Lender. If the
aggregate amount of the increases in the Commitments received from the Lenders
does not equal or exceed the amount of the increase in the Maximum Credit
requested by Borrowers, Agent may seek additional increases from Lenders or
Commitments from such Eligible Transferees as it may determine, after
consultation with Borrowers. In the event Lenders (or Lenders and any such
Eligible Transferees, as the case may be) have committed in writing to provide
increases in their Commitments or new Commitments in an aggregate amount in
excess of the increase in the Maximum Credit requested by Borrowers or permitted
hereunder, Agent shall then have the right to allocate such commitments, first
to Lenders and then to Eligible Transferees, in such amounts and manner as Agent
may determine, after consultation with Borrowers. If, in connection with the
arrangement of additional Commitments for the Incremental Facility the resulting
pricing with respect to any Loans or Letters of Credit under the Incremental
Facility would be greater than otherwise applicable to Loans or Letters of
Credit immediately prior to the Maximum Credit Increase Effective Date, then on
and after the Maximum Credit Increase Effective Date, each Interest Rate under
this Agreement shall be automatically increased such that in no event shall any
Interest Rate applicable to Loans and Letters of Credit in respect of the
Incremental Facility exceeds those applicable to other Loans and Letters of
Credit hereunder.

(c) The Maximum Credit shall be increased by the amount of the increase in
Commitments from Lenders or new Commitments from Eligible Transferees, in each
case selected in accordance with this Section 2.4, for which Agent has

 

8



--------------------------------------------------------------------------------

received Assignment and Acceptances within sixty (60) days after the date of the
request by Borrowers for the increase or such earlier date as Agent and
Borrowers may agree (but subject to the satisfaction of the conditions set forth
below), whether or not the aggregate amount of the increase in Commitments and
new Commitments, as the case may be, equal or exceed the amount of the increase
in the Maximum Credit requested by Borrowers in accordance with the terms
hereof, effective on the date that Agent shall have notified Borrowers that each
of the following conditions have been satisfied (such date being the “Maximum
Credit Increase Effective Date”):

(i) Agent shall have obtained sufficient additional Commitments as may be
necessary to provide the Incremental Facility as contemplated by this
Section 2.4 and shall have received from each Lender or Eligible Transferee that
is providing an additional Commitment as part of the increase in the Maximum
Credit, an Assignment and Acceptance duly executed by such Lender or Eligible
Transferee and each Borrower; provided, that, the Commitments set forth in such
Assignment and Acceptance(s) shall be not less in the aggregate than the amount
of the Incremental Facility;

(ii) the conditions precedent to the making of Loans set forth in Section 4.2
shall be satisfied as of the Maximum Credit Increase Effective Date, both before
and after giving effect to such increase;

(iii) Agent shall have received for the ratable benefit of Lenders a maximum
credit increase fee at a rate equal to one-half (1/2%) percent the amount of
incremental increase requested by Borrowers;

(iv) such increase in the Maximum Credit shall not violate any applicable law,
regulation or order or decree of any court or other Governmental Authority and
shall not be enjoined, temporarily, preliminarily or permanently;

(v) there shall have been paid to each Lender and Eligible Transferee providing
an additional Commitment in connection with such increase in the Maximum Credit
all fees and expenses due and payable to such Person on or before the
effectiveness of such increase; and

(vi) there shall have been paid to Agent, for the account of the Agent and
Lenders (in accordance with any agreement among them) all fees and expenses
(including reasonable fees and expenses of counsel) due and payable pursuant to
any of the Financing Agreements on or before the effectiveness of such increase.

(d) As of the Maximum Credit Increase Effective Date, each reference to the term
Maximum Credit herein, and in any of the other Loan Documents shall be deemed
amended to mean the amount of the Maximum Credit specified in the most recent
written notice from Agent to Borrowers of the increase in the Maximum Credit.”

 

9



--------------------------------------------------------------------------------

4. Fees. Section 3.2(a) of the Loan Agreement is hereby deleted in its entirety
and the following substituted therefor:

“(a) Borrowers shall pay to Agent for the ratable benefit of Lenders monthly an
unused line fee at a rate equal to the percentage (on a per annum basis) set
forth below calculated upon the amount by which the Maximum Credit as then in
effect exceeds the average daily principal balance of the outstanding Loans and
Letter of Credit Accommodations during the immediately preceding month (or part
thereof) while the Loan Agreement is in effect and for so long thereafter as any
Obligations are outstanding. Such fee shall be payable on the first day of each
month in arrears. The applicable percentage (on a per annum basis) set forth
below if the sum of (A) the Quarterly Average Excess Availability for the
immediately preceding fiscal quarter plus (B) the Excess Cash as of the last day
of the immediately preceding fiscal quarter, is at or within the amounts
indicated for such percentage:

 

Tier

  

Quarterly Average

Excess Availability

plus Excess Cash

   Unused Line Fee
Percentage  

1

  

$100,000,000 or more

   0.50 %

2

  

Greater than or equal to $60,000,000 and less than $100,000,000

   0.50 %

3

  

Greater than or equal to $35,000,000 and less than $60,000,000

   0.375 %

4

  

Less than $35,000,000

   0.25 %

provided, that, (i) the unused line fee percentage shall be calculated and
established once each fiscal quarter (commencing with the fiscal quarter
beginning November 1, 2008) and (ii) the unused line fee percentage for the
period from the Amendment No. 13 Effective Date through and including November
1, 2008 shall be the amount for Tier 2 set forth above.”

5. Collection of Accounts. Section 6.3(a)(ii) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor: “(ii) Excess
Availability is less than either (a) $20,000,000 giving effect to the Loan Limit
for such Borrower or (b) $35,000,000 without regard to the Loan Limit for such
Borrower.”

 

10



--------------------------------------------------------------------------------

6. Settlement Procedures. Section 6.10 of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:

“6.10 Settlement Procedures.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to any Borrower’s
loan account(s) or otherwise to be advanced by Lenders pursuant to the terms
hereof, without requirement of prior notice to Lenders of the proposed Loans.

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. Miami time on the
Business Day immediately preceding the date of each settlement computation;
provided, that, Agent retains the absolute right at any time or from time to
time to make the above described adjustments at intervals more frequent than
weekly, but in no event more than twice in any week. Agent shall deliver to each
of the Lenders after the end of each week, or more frequently as Agent shall
determine, a summary statement of the amount of outstanding Loans for such
period (such week or lesser period or periods being hereinafter referred to as a
“Settlement Period”). If the summary statement is sent by Agent and received by
a Lender prior to 12:00 p.m. Miami time, then such Lender shall make the
settlement transfer described in this Section by no later than 3:00 p.m. Miami
time on the same Business Day and if received by a Lender after 12:00 p.m. Miami
time, then such Lender shall make the settlement transfer by not later than 3:00
p.m. Miami time on the next Business Day following the date of receipt. If, as
of the end of any Settlement Period, the amount of a Lender’s Pro Rata Share of
the outstanding Loans is more than such Lender’s Pro Rata Share of the
outstanding Loans as of the end of the previous Settlement Period, then such
Lender shall forthwith (but in no event later than the time set forth in the
preceding sentence) transfer to Agent by wire transfer in immediately available
funds the amount of the increase. Alternatively, if the amount of a Lender’s Pro
Rata Share of the outstanding Loans in any Settlement Period is less than the
amount of such Lender’s Pro Rata Share of the outstanding Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease. The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent. Agent and each Lender agrees to mark its books and records at
the end of each Settlement Period to show at

 

11



--------------------------------------------------------------------------------

all times the dollar amount of its Pro Rata Share of the outstanding Loans and
Letter of Credit Accommodations. Each Lender shall only be entitled to receive
interest on its Pro Rata Share of the Loans to the extent such Loans have been
funded by such Lender. Because the Agent on behalf of Lenders may be advancing
and/or may be repaid Loans prior to the time when Lenders will actually advance
and/or be repaid such Loans, interest with respect to Loans shall be allocated
by Agent in accordance with the amount of Loans actually advanced by and repaid
to each Lender and the Agent and shall accrue from and including the date such
Loans are so advanced to but excluding the date such Loans are either repaid by
Borrowers or actually settled with the applicable Lender as described in this
Section.

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by a Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section. In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower. In
such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.

(d) Upon the making of any Loan by Agent as provided herein, without further
action by any party hereto, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from Agent, without recourse or warranty,
an undivided interest and participation to the extent of such Lender’s Pro Rata
Share in such Loan. To the extent that there is no settlement in accordance with
the terms hereof, Agent may at any time require the Lenders to fund their
participations. From and after the date, if any, on which any Lender has funded
its participation in any such Loan, Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
received by Agent in respect of such Loan.

(e) If Agent is not funding a particular Loan to a Borrower (or Borrower Agent
for the benefit of such Borrower or any Guarantor) pursuant to Sections 6.10(a)
and 6.10(b) above on any day, but is requiring each Lender to provide Agent with
immediately available funds on the date of such Loan as provided in
Section 6.10(c) above, Agent may

 

12



--------------------------------------------------------------------------------

assume that each Lender will make available to Agent such Lender’s Pro Rata
Share of the Loan requested or otherwise made on such day and Agent may, in its
discretion, but shall not be obligated to, cause a corresponding amount to be
made available to or for the benefit of such Borrower on such day. If Agent
makes such corresponding amount available to a Borrower and such corresponding
amount is not in fact made available to Agent by such Lender, Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to Agent at the Federal Funds Rate for each
day during such period (as published by the Federal Reserve Bank of New York or
at Agent’s option based on the arithmetic mean determined by Agent of the rates
for the last transaction in overnight Federal funds arranged prior to 9:00 a.m.
(New York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Prime Rate Loans. During the
period in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of any Borrower shall, for all purposes hereof, be a Loan made by Agent
for its own account. Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Borrower Agent of such failure and Borrowers shall
pay such corresponding amount to Agent for its own account within five
(5) Business Days of Borrower Agent’s receipt of such notice. Any Lender that
has failed to fund any portion of the Loans, participations in Letter of Credit
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within one (1) Business Day of the date required to be funded by it
hereunder, or has otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, shall be a “Defaulting Lender”.

(f) Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees). For purposes of voting or consenting to matters
with respect to this Agreement and the other Financing Agreements and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero (0). All
amounts otherwise payable in respect of the Pro Rata Share of principal to a
Defaulting Lender shall instead be paid to the other Lenders based on their Pro
Rata Shares calculated after giving effect to the reduction of the Defaulting
Lender’s

 

13



--------------------------------------------------------------------------------

Commitment to zero as provided herein or at Agent’s option may instead be paid
to and retained by Agent. To the extent that Agent elects to receive and retain
such amounts, Agent may hold them and, in its reasonable discretion, relend such
amounts to a Borrower. To the extent that Agent exercises its option to relend
such amounts, such amounts shall be treated as Revolving Loans for the account
of Agent in addition to the Revolving Loans that are made by the Lenders other
than Defaulting Lenders based on their Pro Rata Shares as calculated after
giving effect to the reduction of the Defaulting Lender’s Commitment to zero as
provided herein but shall be repaid in the same order of priority as Special
Agent Advances for purposes of Section 6.4 hereof, except as Agent may otherwise
elect. The rights of a Defaulting Lender shall be limited as provided herein
until such time as the Defaulting Lender has made all payments to Agent that
were the basis for it to become a Defaulting Lender. Upon the cure by Defaulting
Lender of the event that is the basis for it to be a Defaulting Lender by making
such payment or payments, such Lender shall cease to be a Defaulting Lender and
shall be entitled to payment of interest to the extent previously received and
retained by Agent from or for the account of Borrowers on the funds constituting
Loans made by such Lender prior to the date of it being a Defaulting Lender (and
not previously paid to such Lender) and shall otherwise, after such cure, make
Loans and settle in respect of the Loans and other Obligations in accordance
with the terms hereof. The existence of a Defaulting Lender and the operation of
this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, or relieve or excuse the performance by any Borrower
or Obligor of their duties and obligations hereunder.

(g) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.”

7. Minimum EBITDA. The first sentence of Section 9.17 of the Loan Agreement is
hereby deleted in its entirety and the following substituted therefor: “At any
time that the aggregate amount of the Excess Availability is less than either
(a) $20,000,000 giving effect to the Loan Limit for such Borrower or
(b) $35,000,000 without regard to the Loan Limit for such Borrower.”

8. Term.

8.1 The first sentence of Section 13.1(a) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on February 1, 2012 (the “Renewal Date”) and from
year to year thereafter, unless sooner terminated pursuant to the terms hereof.”

 

14



--------------------------------------------------------------------------------

8.2 Section 13.1 of the Loan Agreement is hereby amended by adding the following
new subsection (c):

“(c) In view of the impracticality and extreme difficulty of ascertaining actual
damages and by mutual agreement of the parties as to a reasonable calculation of
Lender’s lost profits as a result thereof, if for any reason this Agreement is
terminated on or prior to (i) February 1, 2010, the Borrowers shall pay to Agent
for the account of Lenders (in accordance with the arrangements between Agent
and Lenders) upon the effective date of such termination an amount equal to
one-half percent (1/2%) of the Maximum Credit as in effect on such termination
date and (ii) if for any reason this Agreement is terminated after February 1,
2010, but on or prior to the Renewal Date, the Borrowers shall pay to Agent for
the account of Lenders (in accordance with the arrangements between Agent and
Lenders) upon the effective date of such termination an amount equal to
one-quarter (1/4%) percent of the Maximum Credit as in effect on such
termination date. Such early termination fee shall be presumed to be the amount
of damages sustained by Agent and Lenders as a result of such early termination
and Borrowers and Guarantor agree that it is reasonable under the circumstances
currently existing (including, but not limited to, the borrowings that are
reasonably expected by Borrowers hereunder and the interest, fees and other
charges that are reasonably expected to be received by Lender). In addition,
Agent for itself and the ratable benefit of Lenders shall be entitled to such
early termination fee upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h) hereof, even if Agent does not exercise the right
to terminate this Agreement, but elects, at its option, to provide financing to
any Borrower or permit the use of cash collateral under the United States
Bankruptcy Code. The early termination fee provided for in this Section 13.1
shall be deemed included in the Obligations.”

9. Sale of Assets. Section 9.7(b)(ix) is hereby deleted in its entirety and the
following substituted therefor:

“(ix) the sale and assignment by a Borrower to a Factor of Accounts of such
Borrower, in accordance with the terms and conditions of the Factoring
Agreements of such Borrower with such Factor; provided, that, (a) Agent shall
have received true, correct and complete copies of all of the Factoring
Agreements and all related agreements, documents and instruments (and as to any
Factoring Agreements entered into after the date hereof, the terms and
conditions shall be reasonably satisfactory to Agent), (b) in no event shall the
aggregate face amount of all Accounts sold by Borrowers to Factors outstanding
at any one time exceed $20,000,000, (c) Agent shall have received in reasonable
detail a report of the

 

15



--------------------------------------------------------------------------------

Accounts to be so sold and assigned to the Factor and the date of any such sale
and assignment not less than every two (2) weeks or more frequently as Agent may
request at any time that the aggregate amount of the Excess Availability of
Borrowers is less than $20,000,000 or a Default or Event of Default shall exist
or have occurred and be continuing, (d) as of the date of any such sale and
assignment and after giving effect thereto (including giving effect to the
reduction in the Borrowing Base of the Borrower making such sale and assignment
as a result thereof), the aggregate amount of the Excess Availability of
Borrowers plus the Excess Cash shall be not less than $20,000,000, (e) if such
Factoring Assignment Agreement allows for the deferred purchase, such Factoring
Assignment Agreement must be subject to arrangements and agreements in form and
substance satisfactory to Agent, (f) Agent shall have received a Factoring
Assignment Agreement in form and substance satisfactory to Agent duly
authorized, executed and delivered by each Factor, Borrowers and Guarantors,
(g) Borrowers and Guarantors shall not obtain any advance payments from a Factor
in respect of Accounts to be sold or assigned or any loans or other advances or
other financial accommodations and the only Indebtedness of Borrowers and
Guarantors to a Factor, contingent or otherwise, shall consist of the
commissions and other fees and charges of such Factor under the terms of the
Factoring Agreements, (h) Borrowers and Guarantors shall not, directly or
indirectly, amend, modify, alter or change in any material respect any of the
Factoring Agreements or any related agreements, documents and instruments,
except that Borrowers may, after prior written notice to Agent, amend, modify,
alter or change the terms thereof so as to extend the maturity thereof, or to
reduce any rates, commissions or fees in connection therewith, (i) Agent shall
have received not less than ten (10) Business Days’ prior written notice of the
intention of any Borrower or Guarantor to enter into a new Factoring Agreement
after the date hereof, which notice shall set forth in reasonable detail, the
name and address of the proposed Factor, the proposed rates, commissions and
fees, and the maturity date with respect thereto, together with such other
information with respect thereto as Agent may reasonably request and any Factor
pursuant to such new Factoring Agreement shall be reasonably acceptable to
Agent, and (j) Borrowers and Guarantors shall furnish to Agent all material
written notices or demands in connection with such arrangements with a Factor
either received by any Borrower or Guarantor or on its behalf, promptly after
the receipt thereof, or sent by any Borrower or Guarantor or on its behalf,
concurrently with the sending thereof, as the case may be,

10. Indebtedness.

(a) Section 9.9(b) of the Loan Agreement is hereby amended by deleting the
reference therein to “$10,000,000” and substituting “$20,000,000” therefor.

(b) Section 9.9(o) of the Loan Agreement is hereby amended by deleting the
reference therein to “$10,000,000” and substituting “$25,000,000” therefor.

 

16



--------------------------------------------------------------------------------

(c) Section 9.9(r)(ix) of the Loan Agreement is hereby amended by deleting the
reference therein to “$10,000,000” and substituting “$40,000,000” therefor.

11. Non-Consenting Lenders. Section 11.3(c) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“(c) Notwithstanding anything to the contrary contained in Section 11.3(a)
above, in connection with any amendment, waiver, discharge or termination, in
the event that any Lender whose consent thereto is required shall fail to
consent or fail to consent in a timely manner (such Lender being referred to
herein as a “Non-Consenting Lender”), but the consent of any other Lenders to
such amendment, waiver, discharge or termination that is required are obtained
(including, without limitation, any failure to consent to an increase its
Commitment with respect to the Incremental Facility pursuant to Section 2.4 of
the Loan Agreement), if any, then Agent shall have the right, but not the
obligation, at any time thereafter, and upon the exercise by Agent of such
right, such Non-Consenting Lender shall have the obligation, to sell, assign and
transfer to Agent or such Eligible Transferee as Agent may specify, the
Commitment, or right to make new Commitment, as applicable, of such
Non-Consenting Lender and all rights and interests of such Non-Consenting Lender
pursuant thereto. Agent shall provide the Non-Consenting Lender with prior
written notice of its intent to exercise its right under this Section, which
notice shall specify the date on which such purchase and sale shall occur. Such
purchase and sale shall be pursuant to the terms of an Assignment and Acceptance
(whether or not executed by the Non-Consenting Lender), except that on the date
of such purchase and sale, Agent, or such Eligible Transferee specified by
Agent, shall pay to the Non-Consenting Lender the amount equal to: (1) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the Business Day immediately preceding the effective
date of such purchase and sale, plus (2) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee). Such purchase and sale shall be
effective on the date of the payment of such amount to the Non-Consenting Lender
and the Commitment of the Non-Consenting Lender shall terminate on such date.”

12. Special Agent Advances. Section 12.11(a) of the Loan Agreement is hereby
amended by adding the following language immediately after the phrase “Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder.”:

“Interest on Special Agent Advances shall be payable at the highest Interest
Rate then applicable to any outstanding Loans and shall be payable on demand.”

:

 

17



--------------------------------------------------------------------------------

13. Other Agent Designations. Section 12 of the Loan Agreement is hereby amended
by adding the following new provision:

“12.14 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation. Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.”

14. Commitments. In furtherance of the amendment of the Maximum Credit pursuant
to this Amendment No. 13, the respective Commitments of the Lenders are hereby
amended and restated as set forth on Schedule 1 to Amendment No. 13 which is
hereby made a part hereof.

15. Amendment Fee. Borrowers shall pay to Agent, for the account of Lenders (in
accordance with the arrangements between Agent and Lenders) a renewal fee in the
amount of one fourth (1/4%) of one percent of the Maximum Credit as in effect on
the Amendment No. 13 Effective Date, which shall be fully earned on the date
hereof.

16. Representations, Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

(a) this Amendment No. 13 and all other documents, agreements and instruments
executed by any Borrower or Guarantor in connection herewith (together with this
Amendment No. 13, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective stockholders, and
are in full force and effect as of the date hereof, and the agreements and
obligations of Borrowers and Guarantors contained herein and therein constitute
legal, valid and binding obligations of Borrowers and Guarantors enforceable
against them in accordance with their terms except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(b) none of the Amendment Documents nor the transactions contemplated thereby
are in contravention of any applicable law, or the terms of any agreement to
which any Borrower or Guarantor is a party or by which any property of any
Borrower or Guarantor is bound; and

 

18



--------------------------------------------------------------------------------

(c) as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

17. Conditions Precedent. The terms and provisions of this Amendment No. 13
shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Agent:

(a) Agent shall have received executed counterparts of this Amendment No. 13,
duly authorized, executed and delivered by Borrowers, Guarantors and Lenders;

(b) Agent shall have received executed counterparts of an amended and restated
Fee Letter, duly authorized, executed and delivered by Borrowers; and

(c) No Default or Event of Default shall exist or have occurred and be
continuing.

18. Effect of this Amendment. This Amendment No. 13 and the other Amendment
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof, and supersede all prior oral or written
communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof and thereof. Except as
expressly provided herein, no other changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent that any provision
of the Loan Agreement or any of the other Financing Agreements are inconsistent
with the provisions of this Amendment No. 13, the provisions of this Amendment
No. 13 shall control.

19. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 13.

20. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

21. Binding Effect. This Amendment No. 13 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

19



--------------------------------------------------------------------------------

22. Counterparts. This Amendment No. 13 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 13, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 13 by telecopier or other method of electronic transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 13. Any party delivering an executed counterpart of this
Amendment No. 13 by telecopier or other method of electronic transmission also
shall deliver an original executed counterpart of this Amendment No. 13, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 13 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 13 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, LLC, formerly known as Supreme International, Inc. By:  
Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

JANTZEN, LLC,

formerly known as Jantzen, Inc.

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

PERRY ELLIS MENSWEAR, LLC,

formerly known as Perry Ellis Menswear, Inc.

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

SALANT HOLDING, LLC,

formerly known as Salant Holding Corporation

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Amendment No. 13 to Loan and Security Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS EUROPE LIMITED,

formerly known as Farah Manufacturing (U.K.) Limited

By:  

/s/ Bernie Keasley

Title:  

Secretary and VP of Finance

PERRY ELLIS INTERNATIONAL GROUP HOLDINGS LIMITED By:  

/s/ Geri Mankoff

Title:  

Secretary

PERRY ELLIS INTERNATIONAL, INC. By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

PEI LICENSING, INC. By:  

/s/ Geri Mankoff

Title:  

Secretary

SUPREME MUNSINGWEAR CANADA, INC. By:  

/s/ Cory Shade

Title:  

Secretary

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Amendment No. 13 to Loan and Security Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

JANTZEN APPAREL, LLC, formerly known as Jantzen Apparel Corp. By:   PEI
Licensing, Inc.,   its Managing Member By:  

/s/ Geri Mankoff

Title:  

Secretary

SUPREME REAL ESTATE I, LLC By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

SUPREME REAL ESTATE II, LLC By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

SUPREME REALTY, LLC By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Amendment No. 13 to Loan and Security Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS SHARED SERVICES CORPORATION By:  

/s/ Cory Shade

Title:  

Secretary

WINNSBORO DC, LLC By:   Perry Ellis International, Inc.,   its Managing Member
By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

TAMPA DC, LLC By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

PERRY ELLIS REAL ESTATE, LLC,

formerly known as Perry Ellis Real Estate Corporation

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Thomas D’Ambrosio

Title:  

Interim CFO

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Amendment No. 13 to Loan and Security Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

AGREED: WACHOVIA BANK, NATIONAL ASSOCIATION,
successor by merger to Congress Financial Corporation (Florida),
as Agent and a Lender By:  

/s/ Pat Cloninger

Title:  

Director

BANK OF AMERICA, N.A., as Syndication Agent and a Lender By:  

/s/ Robert J. Walker

Title:  

Senior Vice President

THE CIT GROUP/COMMERCIAL SERVICES, INC. By:  

/s/ William H. Skidmore

Title:  

Vice President

 

THE ISRAEL DISCOUNT BANK OF NEW YORK     By:  

/s/ Dilian G. Schulz

    By:  

/s/ Christopher Meade

Title:  

Senior Vice President

    Title:  

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Amendment No. 13 to Loan and Security Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Barbara Baltar

Title:  

First Vice President

HSBC BUSINESS CREDIT (USA) INC. By:  

/s/ Thomas A. Getty, Jr.

Title:  

Vice President

 

[Signature Page to Amendment No. 13 to Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT NO. 13 TO LOAN AND SECURITY AGREEMENT

Commitments

 

Lender

   Commitments

Wachovia Bank, National Association

     48,125,000

The CIT Group/Commercial Services, Inc.

   $ 10,000,000

HSBC Business Credit (USA) Inc.

     10,625,000

HSBC Bank USA, National Association

     10,625,000

The Israel Discount Bank of New York

     15,625,000

Bank of America, N.A.

     30,000,000

TOTAL

     125,000,000